17‐2272 (L) 
     Brewer v. Hashim 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 27th day of September, two thousand eighteen. 
      
     PRESENT:   
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                            Circuit Judges.   
     _____________________________________ 
     Robert Brewer, 
                            Plaintiff‐Appellant, 
                   v.                                                            17‐2272 (L) 
                                                                                 17‐2695 (Con) 
     Nader Hashim, 
                            Defendant‐Appellee. 
     _____________________________________ 
      
      
     FOR PLAINTIFF‐APPELLANT:                                            Robert Brewer, pro se, 
                                                                         Johnson City, New York. 
      
     FOR DEFENDANT‐APPELLEE:                                             Benjamin D. Battles, 
                                                                         Solicitor General, Thomas 
                                                                  J. Donovan, Jr., Attorney 
                                                                  General of Vermont, 
                                                                  Montpelier, Vermont. 
 
        Appeal  from  a  judgment  and  order  of  the  United  States  District  Court  for  the 
District of Vermont (Conroy, M.J.). 
         
        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 
AND DECREED that the judgment and order of the district court are AFFIRMED.   
         
        Appellant Robert Brewer, pro se, appeals the district court’s judgment dismissing 
his 42 U.S.C. § 1983 complaint and its order denying his post‐judgment motion for leave 
to amend his complaint.    We assume the parties’ familiarity with the underlying facts, 
the procedural history of the case, and the issues on appeal. 
         
        This Court reviews de novo a district court’s dismissal of a complaint for failure to 
state a claim on which relief may be granted.    Chambers v. Time Warner, Inc., 282 F.3d 147, 
152 (2d Cir. 2002).    “To survive a motion to dismiss, a complaint must contain sufficient 
factual matter, accepted as true, to state a claim to relief that is plausible on its face.    A 
claim has facial plausibility when the plaintiff pleads factual content that allows the court 
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”   
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted).     
         
        In dismissing Brewer’s complaint, the district court concluded that, when police 
officers  confiscated  Brewer’s  gun  during  a  highway  stop,  on  the  basis  that  Brewer’s 
“domestic  violence”  conviction  in  Alabama  rendered  possession  of  a  firearm  illegal 
under federal law, Brewer was not “entitled to some pre‐ or post‐deprivation process that 
he did not receive.”    Brewer argues that due process was violated because he did not 
thereafter receive an “opportunity for judicial review.”   
         
        But it is unnecessary to examine the merits of Brewer’s due process claim, because 
the district court was correct in holding that Brewer’s challenge is barred by the statute 
of limitations.    “[I]n the statute of limitations context . . . dismissal is appropriate only if 
a complaint clearly shows the claim is out of time.”    Harris v. City of New York, 186 F.3d 
243, 250 (2d Cir. 1999).     
 
 
                                               2
        This is such a case.    The statute of limitations accrues “when the plaintiff knows 
or has reason to know of the injury which is the basis of his action.”    Singleton v. City of 
New  York,  632  F.2d  185,  191  (2d  Cir.  1980)  (internal  quotations  omitted).    Brewer’s 
complaint shows that he became aware of the seizure of his firearm on April 8, 2013 (the 
date of the traffic stop), when “[p]olice . . . took his weapon” from the glove compartment 
of his car and provided him with a “weapons receipt.”    Therefore, under the applicable 
Vermont statute of limitations for personal‐injury actions, Brewer had until around April 
8, 2016 to file this lawsuit—three years after the incident.    See Wallace v. Kato, 549 U.S. 
384, 387 (2007) (“Section 1983 provides a federal cause of action, but in several respects . 
. . federal law looks to the law of the State in which the cause of action arose. This is so 
for the length of the statute of limitations: It is that which the state provides for personal‐
injury  torts.”).    But  Brewer  did  not  file  his  complaint  until  December  9,  2016,  eight 
months too late.     
 
        To  the  extent  that  Brewer  argues  relation  back  to  a  pleading  filed  in  a  prior 
proceeding,  that  argument  lacks  merit.    The  Federal  Rules  of  Civil  Procedure 
contemplate the relation back of pleadings only in the context of a single proceeding.    See 
Fed. R. Civ. P. 15(c) (“An amendment of a pleading relates back to the date of the original 
pleading . . .”).    Brewer cannot, therefore, properly argue that his claim relates back to 
any  separate  action  he  initiated  against  Hashim—especially  since  he  requested  that 
Hashim not be served with process.    Cf. Reliance Ins. Co. v. PolyVision Corp., 292 F. App’x 
106, 108 (2d Cir. 2008). 
 
        Brewer also challenges the district court’s conclusion that the police officers did 
not  violate  due  process  when  they  issued  a  press  release  about  the  highway  stop  and 
made false statements about him.    This claim is likely not time‐barred.    As the district 
court  concluded,  the  complaint  could  be  read  liberally  to  indicate  that  Brewer  was 
unaware  of  those  statements  until  June  2014,  when  Attorney  Brown  sent  him  a  letter 
including the press release.     
 
        Yet, the district court did not err.    The press release did not infringe on an interest 
protected by due process.    “A person’s interest in his or her good reputation alone, apart 
from a more tangible interest, is not a liberty or property interest sufficient to invoke the 
procedural protections of the Due Process Clause.”    Patterson v. Cty. of Utica, 370 F.3d 
322, 329–30 (2d Cir. 2004).    Brewer does not allege any injury from the press release other 
than that it defamed him. 

                                                 3
       Finally, Brewer’s brief does not challenge the denial of his motion to amend his 
complaint.    Any  such  challenge  is  therefore  abandoned.    See  LoSacco  v.  City  of 
Middletown, 71 F.3d 88, 92 (2d Cir. 1995); see also Fed. R. App. P. 28(a)(8) (the appellant’s 
brief “must contain . . . appellant’s contentions and the reasons for them”).     
 
       We  have  considered  all  of  Brewer’s  remaining  arguments  and  find  them  to  be 
without merit.    Accordingly, we AFFIRM the judgment and order of the district court. 
 
                                           FOR THE COURT:   
                                           Catherine O=Hagan Wolfe, Clerk of Court 




                                              4